443 F.2d 68
UNITED STATES of America, Plaintiff-Appellee,v.Antonio Gloria TORRES, Defendant-Appellant.
No. 30986 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 9, 1971.

Appeal from United States District Court, Western District of Texas; Hon. Darwin W. Suttle, District Judge.
Ralph H. Harris, III, Crawford, Crawford & Harris, Uvalde, Tex., for defendant-appellant.
Henry J. Novak, Asst. U. S. Atty., San Antonio, Tex., for plaintiff-appellee.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966